internal_revenue_service national_office technical_advice_memorandum date number release date third party contact none index uil no case mis no tam-103260-00 cc ita b6 chief appeals_office taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend parent subsidiary amount amount amount amount amount amount amount amount amount amount amount amount amount a b c d tam-103260-00 e issue whether the discharge_in_bankruptcy of certain unsecured debt gives rise to a bad_debt deduction under sec_166 or whether the debt should be treated as a contribution_to_capital conclusion under the facts in this case the unsecured debt discharged in bankruptcy gives rise to bad_debt deduction under sec_166 facts parent is a regulated_public_utility holding_company parent is the parent_corporation of an affiliated_group_of_corporations that file a consolidated_return subsidiary is a wholly-owned subsidiary of parent that owns and operates a natural_gas transmission pipeline and related underground gas storage fields prior to subsidiary purchased gas from producers and other pipeline companies to resell to distribution companies to ensure a continuous supply of gas subsidiary entered into long-term take-or-pay contracts with gas producers these contracts imposed minimum gas purchase requirements on subsidiary at fixed prices thereafter gas prices and the demand for gas declined causing subsidiary’s long-term gas contracts to become financial liabilities subsidiary experienced mounting financial problems and parent was unable to reestablish lines of credit with its major lending institutions as a result on date parent and subsidiary filed voluntary petitions for bankruptcy reorganization under chapter of title of the united_states_code after filing for bankruptcy subsidiary as permitted under the bankruptcy code rejected a substantial number of its long-term gas contracts the other parties to the long-term gas contracts the producers filed claims for rejection damages in the bankruptcy proceedings that exceeded amount parent provided the debt and equity financing for all of its operating subsidiaries and was the principal vehicle for raising funds in the capital markets for the group some of the loans that parent made to subsidiary were on an unsecured basis at the time parent and subsidiary filed their chapter petitions subsidiary had unsecured debt that it owed parent totaling amount which included accrued interest of amount parent also made loans to subsidiary that were secured_by first mortgage liens on substantially_all of subsidiary’s assets at the time of the bankruptcy filings subsidiary owed parent approximately amount on a secured basis in the bankruptcy proceedings parent filed claims for the full amount of both the secured and the tam-103260-00 unsecured debt owed to it by subsidiary during the bankruptcy proceedings the producers and certain other creditors sued parent and one of its other subsidiaries on behalf of subsidiary this litigation sought to recharacterize parent’s secured debt owed by subsidiary as equity or to subordinate the debt to the claims of other creditors to obtain the return of certain payments made by subsidiary to parent and to set_aside the transfer of various oil gas and coal properties by subsidiary to another subsidiary of parent allegedly for inadequate consideration at a time when subsidiary was insolvent in date a plan_of_reorganization was filed in bankruptcy court by subsidiary this plan which provided that unsecured creditors would be paid a percent of their claims was not adopted on its federal_income_tax return parent claimed an amount bad_debt deduction which represented the amount that parent would have failed to recover under the plan_of_reorganization filed in the bad_debt deduction was eliminated in the parent group consolidated_return because the consolidated_return rules required the deduction to be deferred until the unsecured debt was completely discharged subsequently parent and subsidiary each filed final plans of reorganization that were confirmed on date effective date the final plans were based on an omnibus settlement proposal made by parent that was based on subsidiary’s settlement of the long-term_contract rejection claims of the producers in the omnibus settlement parent agreed to assist subsidiary to meet its obligations under the reorganization in the settlement parent also agreed to receive new secured debt in lieu of cash in satisfaction of a portion of its secured claim against subsidiary and to contribute the balance of its secured claim to subsidiary’s equity in exchange parent was permitted to retain its equity in the reorganized subsidiary and various claims between subsidiary parent and subsidiary’s creditors including intercompany claims were settled parent’s unsecured claim against subsidiary was not part of the omnibus settlement proposal it was however part of the final subsidiary bankruptcy reorganization plan under the final subsidiary reorganization plan which had to be approved by the bankruptcy court as well as subsidiary’s creditors all secured claims other than parent’s secured claim were paid in full parent’s secured claim was satisfied with new secured subsidiary debt and retention of all of reorganized subsidiary’s equity in addition under the final plan unsecured claims of amount or less were paid in full and certain customers received cash or credits the final reorganization plan provided that the producers with contract rejection claims and other general unsecured creditors would be entitled to b percent of their claims provided that all such claimants accepted the terms of the final plan if all such claimants did not accept the terms of the final plan not less that c percent of such tam-103260-00 allowed claims would be paid under the final subsidiary plan_of_reorganization parent was permitted to receive up to the same final distribution percentage for its unsecured debt as the producers with contract rejection claims and the other general unsecured creditors except that parent was allowed to use any portion of its distribution to fund its obligations under the omnibus settlement ultimately parent and the other unsecured creditors were entitled to recover d percent of their allowed claims parent accordingly recovered amount of its amount allowed claim on date parent’s board_of directors authorized the contribution of amount of subsidiary debt owed to parent to the equity of subsidiary accordingly parent contributed amount of its secured subsidiary debt to the paid-in capital of subsidiary parent also contributed to subsidiary’s capital the amount balance of its unsecured subsidiary debt the amount remaining after reduction by the bankruptcy court the contribution of this amount was done to permit parent to use the balance of its unsecured claim to fund its obligations under the omnibus settlement for financial_accounting purposes parent treated the amount amount discharged in bankruptcy as a bad_debt on its consolidated federal_income_tax return parent claimed an amount bad_debt deduction amount of which was carried over from and amount of which represents additional bad_debt based on the final subsidiary plan_of_reorganization law and analysis sec_166 provides that there shall be allowed as a deduction any debt which becomes worthless within the taxable_year when satisfied that a debt is recoverable only in part the secretary may allow such debt in an amount not in excess of the part charged off within the taxable_year as a deduction sec_166 provides that the basis for determining the amount of the deduction for any bad_debt shall be the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property sec_1_166-1 of the treasury regulations provides that only a bona_fide debt qualifies for purposes of sec_166 a bona_fide debt is a debt which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money the fact that a bad_debt is not due at the time of deduction shall not of itself prevent its allowance under sec_166 tam-103260-00 sec_1_166-2 states that a taxpayer is eligible to claim a bad_debt deduction when the debt becomes worthless which depends on all the facts and circumstances sec_1_166-2 further provides that in determining whether a debt is worthless in whole or in part the district_director will consider all pertinent evidence including the value of the collateral if any securing the debt and the financial condition of the debtor sec_1_166-2 provides that where the surrounding circumstances indicate that a debt is worthless and uncollectible and that legal action to enforce payment would in all probability not result in the satisfaction of execution on a judgment a showing of these facts will be sufficient evidence of the worthlessness of the debt for purposes of the deduction under sec_166 sec_1_166-2 provides that bankruptcy is generally an indication of the worthlessness of at least a part of an unsecured and unpreferred debt sec_1 c further provides that with respect to bankruptcy a debt may become worthless before settlement in some instances and in others only when a settlement in bankruptcy has been reached in either case the mere fact that bankruptcy proceedings instituted against the debtor are terminated in a later year thereby confirming the conclusion that the debt is worthless shall not authorize the shifting of the deduction under sec_166 to such later year sec_1 as in effect in the years at issue provided that a deduction because of the worthlessness of an obligation of one member of a consolidated_group to another member of the group was subject_to the intercompany deferral rules then in effect sec_1_61-12 which pertains to income_from_discharge_of_indebtedness states that in general if a shareholder in a corporation which is indebted to him gratuitously forgives the debt the transaction amounts to a contribution to the capital of the corporation to the extent of the principal of the debt for purposes of this technical advise request the parent and the service agree that parent’s unsecured debt is debt and not equity for federal_income_tax purposes the parties further agree that if the discharge of the unsecured debt gives rise to a bad_debt deduction the amount partial debt deduction was properly claimed by parent in sec_1 as in effect during and required parent to defer the amount bad_debt deduction until when the debt was disposed of and parent was entitled to an additional bad_debt deduction in of amount resulting in a total bad_debt deduction in of amount the central issue in this case is whether parent gratuitously forgave a portion of the unsecured debt and should be treated as making a capital_contribution of the debt to subsidiary we first note that parent pursuant to the bankruptcy and related proceedings tam-103260-00 made capital contributions to subsidiary that totaled amount amount secured parent debt was contributed to subsidiary as additional paid-in capital and amount of the unsecured debt was similarly contributed by parent to the capital of subsidiary the amount at issue in this technical advise request is the amount that parent was unable as an unsecured creditor to recover in bankruptcy thus the bad_debt deduction at issue was approximately e percent of the total debt and equity based on all the facts in this case it is clear that parent did not gratuitously forgive the unsecured subsidiary debt the bankruptcy was an adversarial proceeding in which all of the creditors secured and unsecured sought to recover as much as possible the secured creditors recovered percent of the debt owed to them the unsecured creditors fared less well in bankruptcy parent was treated exactly the same as all the other unsecured creditors parent ultimately recovered the same percentage d percent of its unsecured subsidiary debt as all the other unsecured creditors there is no evidence that parent did not vigorously and fully pursue the complete repayment of the unsecured subsidiary debt owed to it we have carefully considered the cases cited to us by representatives of the service and find them to be clearly distinguishable from the facts in the present case in 22_tc_1152 aff’d 229_f2d_241 2d cir the tax_court found that a corporate parent voluntarily canceled debt owed to it by two wholly-owned subsidiaries the court cited the fact that book adjustments were made reflecting the cancellation of indebtedness and an increase in the capital accounts the fact that the purpose of the debt_cancellation was to enable the subsidiaries to obtain bank loans that were not otherwise possible to obtain and the fact that the parent_corporation received additional stock for canceling the debt based on these facts the court concluded that the cancellation of the subsidiary debt was voluntary and that g ratuitous forgiveness of a debt is no grounds for a claim of worthlessness t c pincite in parent’s case it consistently reported the debt discharged in bankruptcy as a bad_debt for both tax and financial purposes furthermore parent did not voluntarily cancel the debt in order to obtain some benefit for subsidiary the debt was canceled in bankruptcy at the same rate as all the other unsecured creditors finally parent received no additional stock for the cancellation of the subsidiary debt for which it seeks a bad_debt deduction as the second circuit observed in lidgerwood manufacturing co t he cancellation of indebtedness by a creditor may be either a gift a contribution_to_capital if the debtor be a corporation or a sale of a claim for less than its face value determination of which category a particular transaction falls into depends on the facts of the particular case and largely on the intent of the creditor f 2d pincite parent’s intent was consistently to try to recover as much of the tam-103260-00 subsidiary debt as possible the service representatives also rely on w a krueger co v commissioner tcmemo_1967_192 which is also clearly distinguishable from the present case in w a krueger co a parent_corporation canceled the debt of its subsidiary in exchange for newly issued common_stock of the subsidiary the tax_court following lidgerwood manufacturing co held that the receipt of the newly issued common_stock and the recording the transaction as a capital_contribution for financial purposes were inconsistent with a bad_debt deduction the court accordingly denied the deduction and treated the debt_cancellation as a capital_contribution in parent’s case it did not receive any additional stock for the debt canceled for which it claims a bad_debt deduction and it treated this amount consistently for both tax and financial purposes as a bad_debt accordingly we do not think that the facts support characterizing the transaction at issue as a contribution by parent to the capital of subsidiary the portion of the unsecured debt discharged in bankruptcy in this case should be treated as a bad_debt and thus gives rise to a bad_debt deduction under sec_166 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
